
	
		II
		110th CONGRESS
		1st Session
		S. 779
		IN THE SENATE OF THE UNITED STATES
		
			March 6, 2007
			Mr. Craig introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To reauthorize the Secure Rural Schools and Community
		  Self-Determination Act of 2000.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Secure Rural Schools and Community
			 Self-Determination Reauthorization Act of 2007.
		2.Reauthorization
			 of the secure rural schools and community self-determination Act of
			 2000The Secure Rural Schools
			 and Community Self-Determination Act of 2000 (16 U.S.C. 500 note; Public Law
			 106–393) is amended—
			(1)in titles I and
			 II—
				(A)by striking
			 2006 each place it appears and inserting 2007;
			 and
				(B)by striking
			 2007 each place it appears and inserting
			 2008;
				(2)in section
			 203(e)(3)(B), by striking clauses (iv), (v), and (vi) and inserting the
			 following:
				
					(iv)For each of
				fiscal years 2004 through 2007, 50
				percent.
					;
			(3)in section 303,
			 by striking 2006 and inserting 2007; and
			(4)in section 401,
			 by striking 2006 and inserting 2007.
			
